Citation Nr: 0205542	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  99-25 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to June 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Committee on Waiver of Indebtedness and Compromises (CWC) of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied waiver of recovery 
of loan guaranty indebtedness. 

In an April 2001 decision, the Board affirmed the RO's denial 
of waiver and veteran appealed the BVA decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court").  While this case was pending before the Court, a 
joint motion for remand and for stay of proceedings was 
filed.  The request was to vacate the April 2001 decision by 
the Board, and to remand the case for further development and 
readjudication.  The Court granted this motion, and the case 
has since been returned to the Board for compliance with the 
directives stipulated in the motion.


REMAND

The basis for vacating the Board's decision and remand as set 
forth in the aforesaid joint motion for remand centered 
around whether the veteran's debt was discharged in 
bankruptcy.  In effect, the Court has inferred that the 
veteran has challenged the validity of the loan guaranty 
indebtedness; whereas, the claim was formally addressed 
previously from the perspective of waiver of the debt.  The 
"validity" issue is "inextricably intertwined" with the 
issue of the waiver of the indebtedness, as a decision that 
the debt was not valid would render moot the issue of waiver 
of that debt.  See Hoyer v. Derwinski, 1 Vet.  App. 208, 209 
(1991); EF v. Derwinski, 1 Vet. App. 324 (1991); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The Court has held that, 
when the validity of a debt is challenged by an appellant, a 
threshold determination must be made on that question prior 
to a decision on a request for waiver of the  indebtedness.  
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  VA's General 
Counsel has reinforced this obligation by holding that where 
the validity of a debt is challenged that issue must be 
developed before the issue of entitlement to waiver of the 
debt can be considered.  VAOGCPREC 6-98 (April 24, 1998).

If the [RO] concludes that the debt is 
validly established, then the waiver 
request should be referred to the 
[Committee].  Assuming the debt is not 
fully waived, the veteran must be advised 
of the decision on both issues; i.e., 
debt validity and waiver, and informed of 
his or her right to appeal.  If the 
veteran files a Notice of Disagreement, 
the Statement of the Case must fully 
discuss both the validity of the debt and 
the reasons for not waiving the debt. If 
the veteran appeals both issues, the 
[Board] should fully consider and decide 
both questions.  If the [Board] upholds 
the [RO], the veteran may then seek 
judicial review of either or both issues.

Id. at paragraph 8.

Accordingly, further review of his waiver claim by the Board 
at this time must be deferred pending formal adjudication of 
this issue.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991). 

Since the veteran-obligor may simultaneously request 
consideration of a validity challenge and waiver of recovery 
of the debt, the Board finds that the sequential approach to 
regional office adjudication of these issues would appear to 
best advance the interests of the appellant, the regional 
office and the Board, in view of the applicable regulatory 
criteria, the Court's holdings cited above, and the interests 
of judicial economy.  See e.g., Harris v. Derwinski, 1 Vet. 
App. 180 (1991) and Hoyer v. Derwinski, 1 Vet. App. 208 
(1991) (the Court dismissed as premature appeals from Board 
decisions which addressed only those issues which had been 
considered by the agency of original jurisdiction.  In each 
case, the Court held that the Board's decision on the claim 
which had been appealed was not a final order subject to 
appeal because that claim was "inextricably intertwined" with 
another claim which was undecided and pending before VA).

In light of the due process requirements necessitating this 
remand, discussed above, the Board finds that it would be 
useful to obtain more recent and updated information 
concerning the veteran's financial status as and if 
necessary.  Decisions of the Board must be based on all of 
the evidence available.  38 U.S.C.A. § 7104(a) and Gilbert v. 
Derwinski, 1 Vet. App. 78 (1990).

Accordingly, while the Board sincerely regrets the delay, the 
case must be remanded to the RO for the following:

1.  After any necessary development, the 
RO should request a legal opinion from 
the Regional Counsel addressing, in 
general, the validity of the appellant's 
arguments that the VA loan guaranty 
indebtedness has been discharged pursuant 
to Chapter 7 bankruptcy proceedings.  The 
opinion should also specifically address 
whether VA has a legal right to collect 
the indebtedness from the appellant in 
this particular instance in light of the 
veteran's bankruptcy proceeding.  

Copies of the Regional Counsel's opinion 
should be furnished to the appellant and 
his attorney.  Another copy should be 
associated with the appellant's claims 
folder and loan guaranty folder.

2.  Thereafter, the RO should adjudicate 
the issue of the validity of the loan 
guaranty indebtedness, giving 
consideration to the Regional Counsel 
opinion and undertaking any such further 
development as is required in respect of 
that opinion.  Supporting analysis and 
explanation must be provided.  

Thereafter, the RO should notify the 
veteran of the determination and of his 
appellate rights, including the need to 
file a notice of disagreement and, 
following issuance of a statement of the 
case, a substantive appeal within an 
appropriate period of time in order to 
assure appellate review of this claim in 
conjunction with the current appeal.

3.  If the debt is found valid, the RO 
should obtain an updated Financial Status 
Report, VA Form 4-5655, with any 
additional supporting documentation 
regarding current income and expenses.  
With respect to this development inquiry, 
reasonable efforts to document the action 
taken should be made.  Also, any lack of 
response or failure to cooperate should 
be clearly documented in the record.  

Thereafter, the RO should readjudicate 
the waiver claim.  If the findings remain 
adverse to the veteran, he and his 
attorney should be furnished a 
supplemental statement of the case which 
provides adequate notice of all actions 
taken by the agency of original 
jurisdiction not already addressed by the 
statement(s) of the case.  The veteran 
must then be afforded an opportunity to 
reply thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




